Title: From Charles Francis Adams to George Washington Adams, 16 July 1814
From: Adams, Charles Francis
To: Adams, George Washington



Dear Brother
St: Petersburg July 16th: 1814

There have been two grand illuminations, the first was for the taking of Paris, the second was for the general Peace in Europe, and there is to be another much finer for the Emperors return. They have also built a superb Triumphat Arch, which he is to pass through on his way to Petersburg.
I hope you will be satisfied with the Watch Mama sends you, She says she tried to get them both alike, but it was not possible.
Mr: Quinzard who was Papa’s Cook, fell sick, and died. In return for Papa’s great kindness while he was ill, he left me his Watch for a Legacy.
We have been a part of the Summer in the Country. Mama thinks I am in much better health, and growing fat.
I am quite impatient to return to Boston, and see Grandpapa, Grandma, and Uncle, give my duty to them all, and believe me dear George, your affectionate Brother

Charles Francis Adams